
	
		II
		110th CONGRESS
		2d Session
		S. 2553
		IN THE SENATE OF THE UNITED STATES
		
			January 24, 2008
			Mr. Kerry introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To modify certain fees applicable under the Small
		  Business Act for 2008, to make an emergency appropriation for certain small
		  business programs, and to amend the Internal Revenue Code of 1986 to provide
		  increased expensing for 2008, to provide a 5-year carryback for certain net
		  operating losses, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Small Business Stimulus Act of
			 2008.
		2.Economic
			 stimulus for small business concerns
			(a)In
			 generalFor fiscal year 2008,
			 and to the extent the cost of such reduction in fees are offset by
			 appropriations—
				(1)the Administrator shall, in lieu of the fee
			 otherwise applicable under section 7(a)(23)(A) of the Small Business Act (15
			 U.S.C. 636(a)(23)(A)), collect an annual fee in an amount equal to .25 percent
			 of the outstanding balance of the deferred participation share of a loan made
			 under section 7(a) of the Small Business Act (15 U.S.C. 636(a)) to a small
			 business concern; and
				(2)with respect to each loan guaranteed under
			 section 7(a) of the Small Business Act (15 U.S.C. 636(a)), the Administrator
			 shall—
					(A)in lieu of the fee otherwise applicable
			 under section 7(a)(18)(A) of the Small Business Act (15 U.S.C. 636(a)(18)(A)),
			 collect a guarantee fee in an amount equal to—
						(i)1 percent of the deferred participation
			 share of a total loan amount that is not more than $150,000;
						(ii)2.5 percent of the deferred participation
			 share of a total loan amount that is more than $150,000, and not more than
			 $700,000; and
						(iii)3 percent of the deferred participation
			 share of a total loan amount that is more than $700,000; and
						(B)in lieu of the fee otherwise applicable
			 under section 7(a)(18)(A)(iv) of the Small Business Act (15 U.S.C.
			 636(a)(18)(A)(iv)), collect no fee.
					(b)Appropriation
				(1)In
			 generalThere are appropriated, out of any money in the Treasury
			 not otherwise appropriated, for the fiscal year ending September 30,
			 2008—
					(A)$150,000,000 for
			 the Business Loans Program Account of the Administration, for
			 loan subsidies and for loan modifications for loans to small business concerns
			 authorized under subsection (a), to remain available until expended;
					(B)$2,000,000 for
			 the Business Loans Program Account of the Administration, for
			 direct loans under the Microloan Program under section 7(m) of the Small
			 Business Act (15 U.S.C. 636(m)), to remain available until expended; and
					(C)$10,000,000 for
			 the Salaries and Expenses Account of the Administration, for
			 marketing, management, and technical assistance under section 7(m)(4) of the
			 Small Business Act (15 U.S.C. 636(m)(4)) by intermediaries that make microloans
			 under the Microloan Program, to remain available until expended.
					(2)Emergency
			 designationThe amounts provided under this subsection are
			 designated as an emergency requirement pursuant to section 204 of S. Con. Res.
			 21 (110th Congress).
				(c)Budgetary
			 treatment of loans and financingsAssistance made available under
			 any loan made or approved by the Administration under section 7(a) of the Small
			 Business Act (15 U.S.C. 636(a)) during fiscal year 2008, shall be treated as
			 separate programs of the Administration for purposes of the Federal Credit
			 Reform Act of 1990 (2 U.S.C. 661 et seq.) only.
			(d)DefinitionsIn
			 this section—
				(1)the terms
			 Administration and Administrator means the Small
			 Business Administration and the Administrator thereof, respectively; and
				(2)the term
			 small business concern has the same meaning as in section 3 of the
			 Small Business Act (15 U.S.C. 632).
				3.Increased
			 expensing for small businesses
			(a)In
			 generalSubsection (b) of section 179 of the Internal Revenue
			 Code of 1986 is amended by adding at the end the following new
			 paragraph:
				
					(7)Special rules
				for 2008In the case of any taxable year beginning in 2008, this
				subsection shall be applied—
						(A)by substituting
				$200,000 for $25,000 ($125,000 in the case of taxable
				years beginning after 2006 and before 2011) in paragraph (1),
				and
						(B)by substituting
				$800,000 for $200,000 ($500,000 in the case of taxable
				years beginning after 2006 and before
				2011).
						.
			(b)Effective
			 dateThe amendment made by this section shall apply to taxable
			 years beginning after December 31, 2007.
			4.Carryback of
			 certain net operating losses allowed for 5 years; temporary suspension of 90
			 percent AMT limit
			(a)In
			 generalSubparagraph (H) of section 172(b)(1) of the Internal
			 Revenue Code of 1986 is amended—
				(1)by inserting
			 5-year carryback of
			 certain losses.— after (H), and
				(2)by striking
			 or 2002 and inserting , 2002, 2007, or
			 2008.
				(b)Temporary
			 suspension of 90 percent limit on certain NOL
			 carrybacksSubclause (I) of section 56(d)(1)(A)(ii) of the
			 Internal Revenue Code of 1986 is amended—
				(1)by striking
			 or 2002 and inserting , 2002, 2007, or 2008,
			 and
				(2)by striking
			 and 2002 and inserting , 2002, 2007, or
			 2008.
				(c)Effective
			 dates
				(1)In
			 generalExcept as provided in paragraph (2), the amendments made
			 by this section shall apply to net operating losses for taxable years ending
			 after December 31, 2006.
				(2)ElectionIn
			 the case of a net operating loss for a taxable year ending during 2007 or
			 2008—
					(A)any election made
			 under section 172(b)(3) of the Internal Revenue Code of 1986 may
			 (notwithstanding such section) be revoked before November 1, 2008, and
					(B)any election made
			 under section 172(j) of such Code shall (notwithstanding such section) be
			 treated as timely made if made before November 1, 2008.
					
